Title: To John Adams from Benjamin Rush, 21 October 1808
From: Rush, Benjamin
To: Adams, John



My dear Friend,
Philadelphia Octobr 21. 1808

The election in Pennsylvania has issued in a manner totally unexpected by the federalists, and beyond the expectations of the Democrats. I was deceived in the Opinion I gave you in my last letter by some of my federal friends who pretended to know the dispositions of the interior And frontier Counties Stse of the State. Mr: Langdon will be returned governor by a majority of nearly 30,000 Votes. This will be favourable to the stability of our government and the repose of the State. The largeness of the majority will admit of strife and divisions among them, and thus prevent the evils their opponents have expected from the success of their ticket.
Your view of the possible influence of the present war in Spain upon our Country is I believe a correct one. The issue of their Struggle is Still doubtful. The whole power of France will soon be directed against them.
General Wilkinson is now in our city receiving daily marks of homage from our militia such as Genl Washington used to receive in his occasional visits to our City during the War. He is visited and entertained  Chiefly by the Citizens of the Democratic party.
My brother Judge Rush lately visited the place in which we both received our academical education in Cecil County in Maryland. In wandering over the neighbourhood he met with a man of 70 years of age whom he recollected when a school boy. This man retired settled at 20 to a upon a farm which his father gave him, and has lived on it ever since without any Other inmates but a Cat and dog. He has ploughed sowed and est reaped his fields alone, but he delighted chiefly in graising. From contemplating the evils money did in the World, he resolved never to handle a it, and hence he purchased all his cloathing and farming Utensils by bartering Cattle for them. Gold, and silver have never touched his fingers since he retired to his agricultural monastery: He read but one book, and that was the Bible. He appeared healthy—and happy. My brother asked him whether he was satisfied with his situation—he said “perfectly so, and added, that if he had to live his life over again, he would chuse the life he had lived.” Where is the politician or the man that has lived in the world, or with the world, that can make the same declaration at the same age?
Adieu! From my dear & venerable friend / ever yours

Benjm: Rush